UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-5007
JAMES SIMS, a/k/a Junt,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-02-248)

                      Submitted: August 28, 2003

                      Decided: September 4, 2003

       Before NIEMEYER and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James D. Calmes, III, Greenville, South Carolina, for Appellant. Eliz-
abeth Jean Howard, OFFICE OF THE UNITED STATES ATTOR-
NEY, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. SIMS
                              OPINION

PER CURIAM:

   James Sims appeals his conviction and sentence on a charge of
conspiracy to distribute and to possess with intent to distribute less
than five grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1)
(2000). He was sentenced to 168 months’ imprisonment, three years
of supervised release, and a $100 special assessment. Sims’ attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), discussing the propriety of Sims’ status as a career
offender, but concluding that there are no meritorious grounds for
appeal. Sims was notified of his right to file an additional brief, which
he failed to do. In accordance with the requirements of Anders, we
have examined the entire record and find no meritorious issues for
appeal.
   By counsel, Sims challenged his classification as a career offender
pursuant to U.S. Sentencing Guidelines Manual § 4B1.1 (2001). We
have reviewed the record and conclude that Sims satisfied the criteria
for enhancement under USSG § 4B1.1, as a career offender.
   In addition, our review of the record and transcripts in this case
reveal that the district court complied fully with the mandates of Fed.
R. Crim. P. 11. The record reflects that Sims’ plea was knowing and
voluntarily entered into. There were no irregularities in the plea pro-
cess, and we find that Sims was sentenced upon a proper application
of the guidelines and consistent with statutory and constitutional law.
Accordingly, we affirm Sims’ conviction and sentence.
   This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED